Case 2:19-cr-00118-SPC-MRM Document1 Filed 08/01/19 Page aa 3 PagelD 1
FILE

UNITED STATES DISTRICT COURS ~|
MIDDLE DISTRICT OF FLORIDA, 5 gis aioy SOURT
FORT MYERS DIVISION 36.6 O01 6) § i RA
UNITED STATES OF AMERICA
Vv. CASE NO. 2:19-cr- I(S-EG —S8Mein
18 U.S.C. § 2237(a)(1)
EMERY MOREL LORENZO
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about March 29, 2019, on a vessel of the United States and subject
to the jurisdiction of the United States, in the Middle District of Florida and
elsewhere, the defendant,
EMERY MOREL LORENZO,
being the master, operator, and person in charge of such vessel, did knowingly fail

to obey an order by an authorized Federal law enforcement officer to heave to

that vessel.
Case 2:19-cr-00118-SPC-MRM Document1 Filed 08/01/19 Page 2 of 3 PagelD 2

In violation of 18 U.S.C. § 2237(a)(1).

 

 

ATRUE BILL,
Lo. \k 4 nl.
reperson
MARIA CHAPA LOPEZ
United States Attorney

Simon R. Eth
Assistant United States Attorney

By: MU. Gran.

sus M. Casas
Assistant United States Attorney
Chief, Fort Myers Division

 
FORM OBD-34
July 19

Case 2:19-cr-00118-SPC-MRM Document1 Filed 08/01/19 Page 3 of 3 PagelD 3
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

THE UNITED STATES OF AMERICA
vs.

EMERY MOREL LORENZO

 

INDICTMENT

Violations: 18 U.S.C. § 2237(a)(1).

 

true bil,
vo Ak

Foreperson

 

 

Filed in open court this 1st day

of August, 2019.

 

Clerk

Bail $.

 

GPO 863 525
